Per Curiam.

The respondent is charged with having converted to his own use the sum of $1,382.46 received by him as executor of the estate of one Samuel Kreizer, deceased. It is also charged that he failed to comply with the directions of a decree of the Surrogate’s Court of Queens County, entered on January 30, 1942, directing payments out of said fund to certain legatees aggregating $933.58. It is further charged that after the respondent had been notified that the matter was under investigation by the petitioner, he borrowed $500 from his brother and turned that amount over to an attorney representing certain of the legatees for payment to them. At the date of the hearing before the petitioner’s committee on grievances, the respondent was still in default of payments under the aforesaid decree aggregating $143.62. Since that time the balance has been paid in full by the respondent.
In answer to the petition, the respondent admits the facts alleged. In explanation of his misconduct, he pleads that he used the aforesaid funds because of the immediate financial necessities of himself and his family. He says that he expected to be able to repay same upon the consummation of a number of pending matters which, however, failed to materialize. He has been a member of the Bar for thirty-nine years and has never before been charged with misconduct. He is sixty years of age and is unable to obtain employment outside the legal profession, which field holds forth his only hope of earning a livelihood for himself and his family.
In view of the fact that full restitution has been made by the respondent and taking into consideration other mitigating circumstances, the respondent should be censured.
Martin, P. J., Townley, Untermyer and Dore, JJ., concur; Glennon, J., taking no part.
Bespondent censured.